DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to Claims 1-4 and 8-9, Applicant’s arguments and amendments, filed 12/21/2021, have been fully considered and are persuasive.  The rejections of Claims 1-4 and 8-9 under 35 U.S.C. Section 102 and 35 U.S.C. Section 103 have been withdrawn. 
With regards to Claims 5-7, Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  Specifically, Claims 5-7 do not “depend from allowable Claim 1.”  Remarks 12/21/2021, page 7.  Thus, Claims 5-7 remain rejected under 35 U.S.C. Section 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelt (US 7,109,808 B1), as cited in the IDS 11/20/2020; in view of Rey et al. (US 2014/0364132 A1), as cited in the IDS 11/20/2020; and in further view of Floch et al. (US 2017/0078083 A1), as cited in the IDS 11/20/2020.
Regarding Claim 5, Pelt teaches in Figure 1 a radio frequency (RF) sampling transceiver, comprising:
a digital-to-analog circuit (DAC109) and an analog mixer circuit (Analog Mixer 111); and a phase coherent numerically controlled oscillator (NCO) circuit coupled to the digital mixer circuit (NCO 103), 
but does not explicitly disclose 
a digital mixer circuit; and
the phase coherent numerically controlled oscillator comprising: a base frequency NCO comprising: a base frequency control input; and a base phase output; a phase seeding circuit coupled to the base frequency NCO, and comprising: a base phase input coupled to the base phase output; and a seed phase output; a scaled frequency NCO coupled to the phase seeding circuit, and comprising: a seed phase input coupled to the seed phase output; and an oscillator phase output.
Rey et al. teaches In [0039] a digital mixer circuit is equivalent to a DAC and an analog mixer connected in series.

The combination of Pelt and Rey et al., as a whole, does not explicitly disclose the phase coherent numerically controlled oscillator comprising: a base frequency NCO comprising: a base frequency control input; and a base phase output; a phase seeding circuit coupled to the base frequency NCO, and comprising: a base phase input coupled to the base phase output; and a seed phase output; a scaled frequency NCO coupled to the phase seeding circuit, and comprising: a seed phase input coupled to the seed phase output; and an oscillator phase output.
Floch et al. teaches in Figure 4 a phase coherent numerically controlled oscillator (NCO) circuit, comprising:
a base frequency NCO (Carrier NCO 203) comprising: a base frequency control input (input received from 202); and a base phase output (output from 203 to 210);
a phase seeding circuit (210) coupled to the base frequency NCO (Carrier NCO 203), and comprising:
a base phase input coupled to the base phase output (where the input of 210 is coupled to the output of 203); and
a seed phase output (output of 210);

a seed phase input coupled to the seed phase output (input of SubCarrier NCO 206 is coupled to output of 210, through 211,201 and 208; input of Code NCO 209 is coupled to output of 210 through 211,207, 205); and
an oscillator phase output (output of SubCarrier NCO 206; output of Code NCO 209).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Floch et al. in place of the NCO 103 of Pelt and Rey et al., as a whole, for the purpose of “fully exploiting the subcarrier accuracy and allowing for reliable, fast and robust detection and correction of false locks to side peaks.” Floch et al., [0012],

Regarding Claim 7, Pelt, Rey et al., and Floch et al., as a whole, teach all the limitations of the present invention, wherein Floch et al. further teaches wherein the phase seeding circuit further comprises a phase multiplier (210) comprising:
a base phase input coupled to the base phase output (input from Carrier NCO 203); and
a scaled phase output (output of 210, which is scaled in part by s(t)).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelt (US 7,109,808 B1), Rey et al. (US 2014/0364132 A1), and Floch et al. (US 2017/0078083 A1), as a whole and as applied to claim 5 above, and further in view of Zhodzishsky et al. (US 2011/0260916 A1); wherein each reference is cited in the IDS 11/20/2020. 
Regarding Claim 6, Pelt, Rey et al. and Floch et al., as a whole, teach all the limitations of the present invention, but does not explicitly teach the phase coherent NCO circuit further comprising a sine/cosine generator comprising: a phase input coupled to the oscillator phase output; and a sine sample output.
Zhodzishsky et al. teaches in Figure 2 a sine/cosine generator (element 7) comprising: 
a phase input coupled to the oscillator phase output (element 7 receives signal phi NCO from element 6; and 
a sine sample output (sin(phi NCO) signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the output teachings of Zhodzishsky et al. with the NCO output of Pelt, Rey, and Floch, as a whole, for the purpose of forming reference signals.  Zhodzishsky et al., [0064].

Allowable Subject Matter
Claims 1-4, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not disclose, teach or suggest a phase coherent numerically controlled oscillator (NCO) circuit, comprising:
wherein the phase seeding circuity is activated only while computing a seed phase value;
in combination with all the other claimed limitations.
Claims 2-4 are allowed for depending from Claim 1.

Regarding Claim 8, the prior art does not disclose, teach or suggest a phase coherent numerically controlled oscillator (NCO) circuit, comprising:
wherein the phase seeding circuitry is activated only while computing the seed phase value;
in combination with all the other claimed limitations.
Claim 9 is allowed for depending from Claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA J. CHENG/Examiner, Art Unit 2849